Johnson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS STIPULATED AND AGREED by and between the respective parties hereto, subject to the approval of the Court, with respect to the following merchandise, Item No. 432/21 CM. contained in Cases No. K-45 and K-46, and Item No. 401/20 CM. contained in Case No. K-49, both of which items were appraised at $6.75 each packed, covered by the Appeal to Reappraisement enumerated above, that the export value of such merchandise at the time of exportation to the United States at which time such or similar merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported in the usual wholesale quantity and in the ordinary course of trade for export to the United States including costs of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise ready for shipment to the United States was $5.00 each net packed.
IT IS FURTHER STIPULATED AND AGREED that the foreign value was lower for merchandise such or similar to the merchandise herein at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that the Appeal to Reap-praisement enumerated above may be submitted for decision on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of item No. 432/21 CM. contained in cases K-45 and K-46, and item No. 401/20 CM. contained in case K-49, both of which items were appraised at $6.75 each packed, and that such value was $5 each, net, packed.
Insofar as the appeal relates to all other merchandise, it is hereby-dismissed.
Judgment will be entered accordingly.